Citation Nr: 1704128	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  11-18 917	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for thoracolumbar spondylolisthesis with intervertebral disc degeneration and degenerative joint disease, to include the propriety of the reduction for the period from April 1, 2011.

2.  Entitlement to restoration of a 10 percent rating for residuals of fracture right 5th finger, to include the propriety of the reduction for the period from April 1, 2011.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities prior to April 6, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

This matter comes on appeal before the Board of Veterans' Appeals (Board) from June 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

The Board notes that the Veteran submitted a notice of disagreement to a September 2011 rating decision, which granted a 10 percent rating for fecal urgency and incontinence, effective March 22, 2011.  In the notice of disagreement, the Veteran specified that he was seeking a 30 percent rating for his service-connected condition.  In March 2012, the RO granted a higher initial 30 percent rating for fecal urgency and incontinence, effective March 22, 2011, and deemed this to be a total grant of benefits sought on appeal.  The Board finds that because the Veteran specified that he was seeking a 30 percent rating for service-connected fecal urgency and incontinence, the full benefit sought on appeal was granted by the RO prior to certification to the Board.  Moreover, because the RO determined that the March 2011 grant of benefits fully and favorably resolved the issue, and because the issue was not certified to the Board, the Board does not have jurisdiction over it, and it has not been included on the present appeal. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1998 to February 2008.

2.  On January 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of all issues on  appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


